Citation Nr: 0000244	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  98-17 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This appeal arises from a rating decision in by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in May 1998 that denied service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in January 1995 due to chronic 
lymphocytic leukemia.
 
2.  During the veteran's lifetime, service connection was in 
effect for a wound of the left ankle and nummular eczema, 
both evaluated as noncompensable.
 
3.  During service, the veteran was exposed to a total 
radiation dose of 292 r to each of five fields.

4.  VA's Chief Public Health and Environmental Hazards 
Officer opined in April 1998 that it was unlikely that the 
veteran's chronic lymphocytic multiple myeloma or lymphoma 
was caused by exposure to ionizing radiation in service.

5.  VA's Director, Compensation and Pension Service, opined 
in May 1998 that there was no reasonable possibility that the 
veteran's chronic lymphocytic leukemia was the result of his 
exposure to ionizing radiation in service.

6.  Service connected disability played no role in the events 
leading to the veteran's death.


CONCLUSIONS OF LAW

1.  Chronic lymphocytic leukemia was not incurred in service, 
aggravated by service, proximately due to or the result of 
service connected disability, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1133, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310, 3.311 (1999).

2.  A service-connected disability did not cause, or 
contribute substantially or materially, to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107, (West 1991); 38 C.F.R. §§ 
3.102, 3.307, 3.309, 3.310, 3.311, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The death certificate discloses that the veteran died in 
January 1995 at the age of 69 as a result of hepatic failure 
due to or as a consequence of chronic lymphocytic leukemia.  
He received radiation treatments for service connected skin 
disorder in service.  Chronic lymphocytic leukemia was first 
shown medically in 1989.  
At the time of his death, service connection had been granted 
for a wound of the left ankle and nummular eczema, both 
evaluated as noncompensable.

There are multiple medical statements of Michael G. Raymond, 
M.D., of record beginning in 1989.  In March 1992, Dr. 
Raymond stated that that the doses of radiation treatments 
the veteran received in 1945 were quite sufficient to cause 
chronic lymphocytic leukemia.  He stated the time lag between 
the administration of radiation treatment in 1945 and the 
diagnosis of chronic leukemia in 1989 was appropriate and 
scientifically sound.  He claimed that there were numerous 
documentations in the medical literature of delays in decades 
between the time of radiation exposure up to the time of 
development of a neoplasm.  The 45 year "induction period" 
was expected and appropriate between the veteran's radiation 
treatment and the subsequent development of chronic 
lymphocytic leukemia.  He also stated that if documentation 
showing this was a scientifically valid time frame was 
required, he should be contacted directly and he would 
provide backup documentation from the medical literature.    

In July 1992, Dr. Raymond reported that the veteran was a 
patient under his care for treatment of chronic lymphocytic 
leukemia.   He stated that this occurred as a direct 
consequence of his treatment utilizing ionization radiation 
in service.  
In October 1995, the veteran was requested by the RO to 
furnish supporting documentation from Dr. Raymond.  There was 
no reply received to this request.

In April 1998, VA's Under Secretary for Health was requested 
by the Acting Director, Compensation and Pension Service, to 
review available records and prepare a dose estimate, to the 
extent feasible, based on available methodologies, and to 
provide opinion as to whether chronic lymphocytic leukemia 
resulted from the veteran's radiation therapy in service.  

A memorandum from VA's Chief Public Health and Environmental 
Hazards Officer, dated later in April 1998, states that 
according to therapy records, the veteran's dermatitis 
appeared to have been treated during June and July 1945 with 
total doses of 292 r to each of 5 fields.  The memorandum 
states further that the CIRRPC Science Panel Report Number 6, 
1988, does not provide screening doses for chronic 
lymphocytic leukemia.  The memorandum also states that 
chronic lymphocytic leukemia does not appear to be caused by 
ionizing radiation, citing to Health Effects of Exposure to 
Low Levels of Ionization Radiation (BEIR V), 1990, page 243, 
and Mettler and Upton, Medical Effects of Ionization 
Radiation, 2nd edition, 1995, page 113).  In light of the 
above, it was the opinion of the Chief Public Health and 
Environmental Hazards Officer that it was unlikely that the 
veteran's chronic lymphocytic leukemia could be attributed to 
exposure to ionization radiation in service.

In a memorandum dated in May 1998, VA's Director, 
Compensation and Pension Service, opined that there was no 
reasonable possibility that the veteran's death was the 
result of his exposure to ionizing radiation in service.

Legal Analysis.

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, she has presented a claim which is 
plausible. See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). Furthermore, the evidence is sufficient to decide the 
case.  The Board accordingly finds the duty to assist her, 
mandated by 38 U.S.C.A. § 5107, has been satisfied. 

Service connection based upon exposure to ionizing radiation 
can be awarded on a number of different legal bases.  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, secondary or presumptive service connection.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

According to 38 C.F.R. § 3.309(d) certain diseases can be 
service-connected in a veteran who participated in a 
radiation risk activity if the disease becomes manifest to a 
compensable degree at any time after discharge.  In this 
case, chronic lymphocytic leukemia is not a listed disease, 
and the veteran was not a participant in a radiation risk 
activity as defined at 38 C.F.R. § 3.309(d)(3).  Therefore, 
the appellant can not prevail under the provisions of 
38 C.F.R. §  3.309(d).

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, and it is contended that that disease was the result 
of exposure to ionizing radiation, an assessment will be made 
as to the size and nature of the radiation dose or doses.  
Where there is a range of doses to which the veteran may have 
been exposed, exposure at the highest level will be presumed.  
Dose information will be requested in claims based on 
exposure to atmospheric nuclear weapons testing, exposure due 
to participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  All cancers are considered radiogenic 
diseases.  38 C.F.R. § 3.311(b)(2)(xxiv).  

The United States Court of Appeals for the Federal Circuit 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude a veteran from 
establishing service connection with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1040 (1995).  

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

In support of her claim, the appellant has provided the 
medical opinion to the effect that the veteran's exposure to 
ionizing radiation during service was sufficient to cause his 
chronic lymphocytic leukemia many years after service.  She 
argues that the opinion of Dr. Raymond, who was the veteran's 
treating physician, should be accorded greater weight.  The 
Board does not consider the opinion of Dr. Raymond to be 
sufficiently probative to place the evidence in at least 
relative equipoise.  Dr. Raymond did not base his opinion on 
the facts of the veteran's case insofar as the his probable 
radiation exposure is concerned.  This is not the case with 
the VA medical opinion, which was based on factors including 
the probable dose, in terms of dose type, rate and duration.  
38 C.F.R. § 3.311(e).  The appellant also questions the 
validity of the dose assessment used by VA, but has not 
provided another dose estimate from a credible source.  
38 C.F.R. § 3.311(a)(3).

Certain diseases, including chronic lymphocytic leukemia, 
have been designated as chronic and, absent affirmative 
evidence to the contrary, will be presumed service connected 
when manifested to a degree of 10 percent within one year of 
the veteran's separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309 (1999).  In this 
case, there is no evidence that the fatal leukemia which 
caused the veteran's death was present until many years after 
he was separated from the service.  There is also no 
probative evidence that any service connected disability was 
a factor in the events leading to his death.  

The evidence preponderates against the claim which is denied.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

